Townsend, J.
The defendant was indicted, tried and convicted in the Superior Court of Muscogee County for the offense of sodomy. The case is here assigning error on the judgment of the trial court denying the motion for new trial on the general grounds only. This motion was amended originally *683by the addition of one special ground which is expressly abandoned.
Decided November 13, 1957.
Ray & Owens, Joseph S. Ray, J. Walter Owens, for plaintiff in error.
John H. Land, Solicitor-General, contra.
The police officer of the City of Columbus testified that he saw the defendant going upstairs in the bus station of that city. He saw the defendant go inside the men’s rest room. The witness followed the defendant upstairs and went through a window out onto- the canopy roof where he could look through a window into the interior of the men’s rest room. From this position he saw the defendant commit the offense of sodomy on another man who was also arrested for this offense at that time.
The evidence amply supported the verdict and the trial court did not eiT in denying the motion for new trial.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.